          Case 1:19-cr-10459-RWZ Document 1674 Filed 02/08/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

          v.                                           Criminal No. 19-CR-10459-RWZ

 DANTE LARA,
   a/k/a “King Nasty”

          Defendant



       MEMORANDUM IN SUPPORT OF SENTENCING RECOMMENDATION

       The government submits the instant memorandum in support of its recommendation for 36

months of incarceration for the defendant, Dante Lara a/k/a “King Nasty.” This recommendation

reflects the seriousness of the offense, the defendant’s personal involvement in the activities of the

criminal enterprise, and his criminal history, and is sufficient but no greater than necessary to

accomplish the goals of sentencing.

                       THE ADVISORY SENTENCING GUIDELINES

       In the plea agreement, Dkt. 1427, the parties agreed that the defendant’s total offense level

is 16, based on a base offense level of 19 for his participation in the racketeering conspiracy

(U.S.S.G. § 2E1.1(a)(1))—which included the specific underlying activity of possessing with

intent to distribute approximately 7 grams of cocaine, and possession of a firearm—and a three-

level reduction for his acceptance of responsibility (U.S.S.G. § 3E1.1). Probation agrees with the

parties in this calculation. PSR ¶¶ 80-90. The government further agreed to recommend a sentence

within this guideline range, while the defendant agreed to recommend a sentence of at least 18

months.

       Based on an offense level of 16 and a criminal history category of IV, Probation calculates




                                                  1
        Case 1:19-cr-10459-RWZ Document 1674 Filed 02/08/21 Page 2 of 3




an advisory sentencing range of 33-41 months.

                                            ARGUMENT

        The defendant was unquestionably a member of the Latin Kings and was involved in

racketeering acts in furtherance of the Latin Kings conspiracy, including the distribution of

controlled substances, and discussions about committing violence against other gangs and persons

who have provided information to law enforcement.

        The defendant worked to further the gang’s violence and he personally participated in the

enterprise’s drug distribution activities. He was captured in consensually-recorded calls as he

negotiated drug deals using plain language, including asking how much “the crack” cost, and

discussed quantities of cocaine ranging from a few grams up to more than 60 grams. At the time

of his arrest on December 5, 2019, agents found in Lara’s bedroom approximately 7 grams of

cocaine and a .25 caliber handgun loaded with 5 rounds of ammunition.

        But this was not the defendant’s first gun, nor was it the first time he had been caught with

drugs. In March 2015, following the shooting of Victim 18, investigators stopped Lara with fellow

D5K members Wilson Peguero and Oscar Pena as they left the house belonging to the shooting

suspect. Officers recovered a 9mm semi-automatic firearm from Lara’s waistband. And, as

described in the Presentence Report, ¶¶ 93-97, the defendant was thrice convicted of drug

distribution offenses between 2011 and 2017. In between these drug offenses, Lara was also

convicted of assault and battery with a dangerous weapon, and, separately, possession of a

dangerous weapon (to wit, a knife). Despite these various convictions (mostly state “CWOFs”),

the defendant has served relatively little time in jail.

        Given this serious pattern of criminal behavior, and the defendant’s conduct in furtherance

of the criminal enterprise here, a sentence of 36 months is sufficient but no greater than necessary




                                                   2
        Case 1:19-cr-10459-RWZ Document 1674 Filed 02/08/21 Page 3 of 3




to accomplish the goals of sentencing. This sentence promotes respect for the law and provides

just—but not excessive—punishment for the harm the defendant caused to the community through

his enterprise activities. Such a sentence also provides specific deterrence for a defendant who has

largely evaded serious punishment for his offenses to date. On consideration of all these factors,

36 months is a fair and just sentence.

                                         CONCLUSION

       The Court should impose a sentence of 36 months of incarceration.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney
                                              By:
                                                      /s/ Lauren A. Graber
                                                      PHILIP A. MALLARD
                                                      LAUREN A. GRABER
                                                      Assistant U.S. Attorneys
                                                      United States Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston MA 02210

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                      /s/ Lauren A. Graber
                                                      LAUREN A. GRABER
Date: February 8, 2021                                Assistant U.S. Attorney




                                                 3
